Citation Nr: 0908911	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  94-11 535	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of whether new and material evidence has been 
received to reopen a previously denied claims for service 
connection for arthritis of the back, service connection for 
arthritis of the lower extremities, service connection for a 
psychiatric disorder, service connection for a bilateral foot 
disorder, entitlement to a disability evaluation greater than 
10 percent for service-connected pseudofolliculitis barbae, 
and entitlement to a higher initial rating for a right wrist 
scar, will be considered in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1964 
to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Memphis, Tennessee.  In that decision, the Prosthetic 
Treatment Center at the VAMC denied the Veteran's claim of 
entitlement to an annual clothing allowance.

In December 1993, the Veteran appeared at a hearing at the 
Memphis VAMC.  The Veteran later requested a hearing before a 
Veterans Law Judge.  The RO notified the Veteran that a 
hearing was scheduled for February 2001.  The Veteran failed 
to report for the hearing, although the notification letter 
has not been returned by the United States Postal Service as 
undeliverable.  The Veteran has not explained his failure to 
report nor has he requested rescheduling of the hearing.  
Therefore, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2008).


FINDINGS OF FACT

1.  Throughout the appeal period, service connection has been 
in effect for pseudofolliculitis barbae (PFB) of the beard 
area of head, face, and neck.  

2.  A VA health professional has reported that the following 
three topical medications are used to control PFB: 
Clindamycin topical solution; Hydrophilic petrolatum topical 
ointment; and, miconazole powder.   

3.  A VA health professional has confirmed irreparable damage 
to outer garments due to medications listed above. 


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance are met.  
38 U.S.C.A. § 1162 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.810 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In this case, the Board is 
granting the benefit sought on appeal.  Accordingly, the duty 
to notify and the duty to assist need not be discussed.

Clothing Allowance

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which VA determines tends 
to wear out or tear the clothing of the veteran, or uses 
medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments.  38 U.S.C.A. § 1162. (West 2002 & Supp.2008)

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that a clothing allowance may be granted when 
the following criteria are met:

(1) A medical report discloses that the veteran wears or uses 
certain prosthetic or orthopedic appliances which tend to 
wear or tear clothing (including a wheelchair) because of a 
service-connected disability and such disability is the loss 
or loss of use of a hand or foot; or

(2) The Chief Medical Director or designee certifies that 
because of a service-connected disability a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outer garments.

During the entire appeal period, service connection has been 
in effect for PFB for the head, face, and neck areas.  

In December 1993, the Veteran testified at a VA Medical 
Center hearing that he used creams and lotions used for 
service-connected skin conditions.  He testified that these 
stained his clothes, causing irreparable damage to them.  The 
Veteran exhibited outer garments that he claimed were 
irreparably damaged.  He testified that scrubbing the stains 
tended to further damage the fabric and finish of these 
garments.  He testified that his dermatologist recommended up 
to three skin treatments per day, especially in the 
summertime.  The Veteran exhibited outer garments with 
staining at the collar.  

According to a March 2007 VA dermatology examination report, 
three medications are prescribed for this service-connected 
disability.  These medications are clindamycin topical 
solution; Hydrophilic petrolatum topical ointment; and, 
miconazole powder.  The VA examiner confirmed discoloration 
around the collar of the Veteran's shirt due to the 
medications listed above. 

The VA examiner's opinion is persuasive as it is based on 
personal examination and observation of the damage to 
clothing.  While the controlling statute, 38 U.S.C.A. § 1162, 
does not require evidence in the form of a medical opinion on 
the issue, the VA regulation specifically requires that VA's 
Chief Medical Director or designee make the necessary 
determination.  Resolving any remaining doubt in favor of the 
Veteran, the Board concludes that the physician of the March 
2007 VA medical opinion is either VA's Chief Medical Director 
or designee.  Thus, it is at least as likely as not that the 
regulatory requirement that VA's Chief Medical Director or 
designee offer the requisite opinion has been met.  

Two other pertinent opinions are contained in a VA Form 119, 
Report of Contact, dated November 19, 1993.  That form 
reflects that a physician had opined to a VA official 
(apparently via phone conversation) that Tretonin Cream would 
not stain clothing, as it is not petroleum based.  This 
opinion must be viewed as favorable to the claim, as the 
other prescribed topical medication noted above, hydrophilic 
petrolatum ointment, is a petroleum-based concoction.  Thus, 
the Board infers from the above opinion that the petrolatum 
ointment would stain clothing.  

The second opinion mentioned in the VA Form 119 was offered 
by E. F., of Ortho Pharmaceutical Corp., the manufacturer of 
Tretonin Cream.  E. F. maintained that Tretonin Cream does 
not stain clothing.  The Board is not persuaded by this 
opinion.  No credential regarding the person who offered the 
opinion, other than being an employee of Ortho, was supplied.  
Because no credentials were supplied, the Board cannot 
ascertain whether E. F. has special training in fabrics and 
textiles and the effect of pharmaceuticals thereon.  Finally, 
assuming arguendo that the opinion is correct, it remains 
that the petrolatum ointment might be the culprit.  

The Veteran's opinion in this matter is both competent and 
credible.  He has personally observed a cause and effect 
relationship.  Concerning the competence of this evidence, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandrea v. Nicholson, 
492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional); See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a Veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).

Based on the above guidance, it must be noted that the issue 
of irreparably damaged outer garment fabrics, textiles, or 
other clothing material, whether it be of silk, cotton, 
woolen, linen, or synthetic blends, does not appear to 
require medical expertise.  Thus, the Veteran's personal 
observation is competent, credible, and persuasive.  
Moreover, research performed at the Board reveals that one 
form of clindamycin use a peroxide gel base or a phosphate 
base.  These chemical mixtures might discolor fabric.  
Finally, the petrolatum ointment mentioned above suggests an 
oily substance that would irreparably damage a fine fabric 
such as silk and, as a physician implied above, a petroleum-
based product could stain clothing.   

In short, the medical and lay evidence of record supports the 
Veteran's contention regarding irreparable damage to outer 
garments.  In conclusion, entitlement to a clothing allowance 
is warranted.  While it may be argued that the competent 
evidence concerning this issue is in equipoise, in such 
cases, doubt is resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Annual clothing allowance is granted. 



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


